Citation Nr: 0930921	
Decision Date: 08/18/09    Archive Date: 08/27/09

DOCKET NO.  06-28 511	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for a psychiatric disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Thomas Knope, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1971 to April 
1973, with the exception of 128 days of lost service due to 
absence without leave (AWOL) and penal confinement.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2005 rating action of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania.  

Due to the location of the Veteran's residence, the 
jurisdiction of his appeal remains with the RO in Pittsburgh, 
Pennsylvania.  

The Veteran testified before the undersigned Acting Veterans 
Law Judge in May 2008.  A transcript of the hearing is of 
record.  

In July 2008, the Board remanded the Veteran's appeal for 
further evidentiary development.  Following completion of the 
requested actions as well as a continued denial of the 
Veteran's claim, his appeal has been returned to the Board 
for further appellate review.  


FINDING OF FACT

A psychiatric disorder was not shown in service or for many 
years thereafter, and the currently diagnosed psychotic 
disorder is not related in any way to such service.  


CONCLUSION OF LAW

A psychiatric disorder was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 5103(a), 5103A (West 2002 & 
Supp. 2009); 38 C.F.R. § 3.303 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under the relevant laws and regulations, service connection 
may be granted for a disability resulting from disease or 
injury incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1110 (West 2002).  If a chronic disease is shown 
in service, subsequent manifestations of the same chronic 
disease at any later date, however remote, may be service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b) (2008).  However, continuity of 
symptoms is required where a condition in service is noted 
but is not, in fact, chronic or where a diagnosis of 
chronicity may be legitimately questioned.  38 C.F.R. § 
3.303(b) (2008).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2008).  The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Here, the Veteran's service records are notable for the 
number of disciplinary adjudications levied against him while 
in service.  Specifically, in May 1972, he received 
nonjudicial punishment for possession of a controlled 
substance and also twice more received nonjudicial punishment 
in August 1972 for failure to appear at his appointed place 
of duty.  

A psychiatric evaluation in September 1972 described the 
Veteran as someone with a history of doing only what he wants 
to do, temper tantrums, rapidly fluctuating emotional 
attitudes, conflicts with others and drug abuse.  He was 
further characterized as an "alert oriented manipulating 
arrogant male" who gave no indication of looseness of 
association."  Although the Veteran was diagnosed with an 
emotionally unstable personality, the evaluating psychiatrist 
did not believe that the Veteran would benefit from 
psychiatric hospitalization.  Moreover, while the Veteran was 
observed to have a significant personality disorder, he was 
capable of assuming responsibility for his behavior.  
Ultimately, the psychiatrist recommended the Veteran for 
administrative separation.  

In November 1972, the Veteran was convicted via court martial 
of three counts of AWOL, for which he was sentenced to three 
months of confinement.  Following his release from 
confinement, the Veteran was ordered to remedial military 
training but failed to report.  His case was subsequently 
reviewed by a classification board in February 1973, which 
recommended his discharge from active duty, pending a 
psychiatric evaluation.  

That psychiatric evaluation, however, found no basis for 
discharge due to a character or behavior disorder.  
Consequently, the Veteran instead received a general 
discharge due to frequent involvement of a discreditable 
nature with military or civil authorities.  Significantly, 
none of the service treatment records, including the 
evaluations in September 1972 and February 1973 diagnosed a 
psychiatric disorder.  
	
Next, post-service evidence does not reflect indications of a 
psychiatric disorder for many years after service discharge.  
Specifically, the first diagnosis of this disability occurred 
at a VA psychiatric evaluation in July 2005, when 
schizophrenia was shown.  There, the Veteran stated that he 
had heard voices since he was 13 and that he was told he was 
schizophrenic when he was evaluated at a Navy hospital upon 
leaving active duty, although he never received treatment.  
The evaluation also indicated that he had a significant 
history of drug use, which most recently included crack 
cocaine.  
	
	In this case, the Board emphasizes the multi-year gap between 
discharge from active duty service (in 1973) and psychiatric 
symptomatology (in 2005)-an approximately 32 year gap.  As 
such, the clinical evidence does not indicate that the 
Veteran has experienced psychiatric symptoms since his active 
duty. 
	
	In addition to the documented post-service treatment records, 
the evidence also includes the Veteran's statements and sworn 
testimony asserting continuity of symptoms.  The Board 
acknowledges that lay evidence concerning continuity of 
symptoms after service, if credible, is ultimately competent, 
regardless of the lack of contemporaneous medical evidence.  
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  
	
	In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990). 
	
	Competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
latter is a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").
	
	In this case, the Veteran is competent to report symptoms 
because this requires only personal knowledge as it comes to 
him through his senses.  Layno, 6 Vet. App. at 470.  In this 
sense, he stated at his hearing in May 2008 that his symptoms 
began right after he left active duty.  
	
In determining whether statements submitted by a veteran are 
credible, the Board may consider internal consistency, facial 
plausibility, and consistency with other evidence submitted 
on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 
(1995).  The Board is not required to accept an appellant's 
uncorroborated account of his active service experiences.  
Wood v. Derwinski, 1 Vet. App. 190 (1991).
	 
	In this case, the Board finds that the Veteran's reported 
history of continued symptomatology since active service, 
while competent, is nonetheless not credible.  Significantly, 
the Veteran's reported history of psychiatric problems since 
active service is inconsistent with the other evidence of 
record.  Indeed, while he stated that his disorder began in 
service, neither of the psychiatric evaluations in 1972 or 
1973 diagnosed him with a psychiatric disorder.  In fact, the 
lack of such a diagnosis negatively impacted the character of 
his discharge.  
	
	Moreover, there are no indications of complaints for such 
symptoms between his discharge from active duty service (in 
1973) until 32 years later.  See Maxson v. Gober, 230 F.3d 
1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of 
medical complaints for condition can be considered as a 
factor in resolving claim); see also Mense v. Derwinski, 1 
Vet. App. 354, 356 (1991) (affirming Board's denial of 
service connection where veteran failed to account for 
lengthy time period between service and initial symptoms of 
disability).
	
	The Board has weighed the Veteran's statements as to 
continuity of symptomatology against the lack of noted 
complaints for many years, and finds his recollections as to 
symptoms experienced in the distant past, made in connection 
with a claim for benefits, to be less probative.  Therefore, 
continuity has not here been established, either through the 
competent evidence or through his statements.
	
	Next, service connection may be granted when the evidence 
establishes a medical nexus between active duty service and 
current complaints.  In this case, the Board finds that the 
weight of the competent evidence does not attribute the 
Veteran's disorder to active duty, despite his contentions to 
the contrary.  
	
	To that end, the Board places significant probative value on 
a January 2009 VA examination undertaken specifically to 
address the issue on appeal.  At that time, the Veteran 
reported a history of auditory hallucinations that improved 
with medication as well as a history of anxiety and panic 
attacks.  He also acknowledged long-term substance abuse.  He 
appeared, however, to be alert and oriented.  
	
	After a physical examination, the examiner diagnosed a 
substance-induced psychotic disorder, polysubstance 
dependence, and antisocial personality disorder.  
Additionally, the examiner opined that the Veteran's 
diagnosed psychiatric disorder was not related to service.  
Instead, the examiner attributed the disorder to the 
Veteran's substance abuse and antisocial personality 
disorder.  
	
	The Board finds that the examination was adequate for 
evaluation purposes.  Specifically, the examiner reviewed the 
claims file, interviewed the Veteran, and conducted a 
psychiatric examination.  There is no indication that the VA 
examiner was not fully aware of the Veteran's past medical 
history or that he misstated any relevant fact.  Therefore, 
the Board finds the VA examiner's opinion to be of great 
probative value.

The Board has also considered the Veteran's statements and 
sworn testimony asserting a nexus between his psychiatric 
disorder and active duty service.  

While the Board reiterates that the Veteran is competent to 
report symptoms as they come to him through his senses, 
psychiatric disorders are not the types of disorders that a 
lay person can provide competent evidence on questions of 
etiology or diagnosis.  See Robinson v. Shinseki, 557 F.3d 
1355 (2009).  

On the other hand, such competent evidence has been provided 
by the medical personnel who have examined the Veteran during 
the current appeal and by service records obtained and 
associated with the claims file.  Here, the Board attaches 
greater probative weight to the clinical findings than to his 
statements.  See Cartright, 2 Vet. App. at 25.  

In light of the above discussion, the Board concludes that 
the preponderance of the evidence is against the claim for 
service connection and there is no doubt to be otherwise 
resolved.  As such, the appeal is denied.

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as 
amended), 3.326(a) (2008).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

When VCAA notice is delinquent or erroneous, the "rule of 
prejudicial error" applies.  See 38 U.S.C.A. § 7261(b)(2).  
In the event that a VA notice error occurs regarding the 
information or evidence necessary to substantiate a claim, VA 
bears the burden to show that the error was harmless.  
However, the appellant bears the burden of showing harm when 
not notified whether the necessary information or evidence is 
expected to be obtained by VA or provided by the appellant.  
See Shinseki v. Sanders, 556 U.S. ___ (2009).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the Veteran in August 2005 that fully 
addressed all notice elements and was sent prior to the 
initial RO decision in this matter.  The letter informed him 
of what evidence was required to substantiate the claim and 
of his and VA's respective duties for obtaining evidence.  
Under these circumstances, the Board finds that the 
notification requirements of the VCAA have been satisfied as 
to both timing and content.

With respect to the Dingess requirements, in February 2006, 
the RO provided the Veteran with notice of what type of 
information and evidence was needed to establish a disability 
rating, as well as notice of the type of evidence necessary 
to establish an effective date.  With that letter, the RO 
effectively satisfied the remaining notice requirements with 
respect to the issue on appeal.  [The timing defect of this 
correspondence was cured by VA's subsequent readjudication of 
the claim on appeal and issuance of a supplemental statement 
of the case in March 2009.]  

Therefore, adequate notice was provided to the Veteran prior 
to the transfer and certification of his case to the Board 
and complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist a veteran in the development of 
the claim.  This duty includes assisting him or her in the 
procurement of service treatment records and other pertinent 
records, and providing an examination when necessary.  See 
38 U.S.C.A. § 5103A (West. 2002); 38 C.F.R. § 3.159 (2008). 

In determining whether a medical examination be provided or 
medical opinion obtained, there are four factors to consider: 
(1) competent evidence of a current disability or persistent 
or recurrent symptoms of a disability; (2) evidence 
establishing an in-service event, injury, or disease, or 
manifestations during the presumptive period; (3) an 
indication that the disability or symptoms may be associated 
with service; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  

With respect to the third factor, the types of evidence that 
"indicate" that a current disorder "may be associated" 
with service include, but are not limited to, medical 
evidence that suggests a nexus but is too equivocal or 
lacking in specificity to support a decision on the merits, 
or credible evidence of continuity of symptomatology such as 
pain or other symptoms capable of lay observation.  McLendon 
v. Nicholson, 20 Vet. App. 79 (2006).  

After a careful review of the file, the Board finds that all 
necessary development has been accomplished, and therefore 
appellate review may proceed without prejudice to the 
Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
First, the RO has obtained the Veteran's service treatment 
and personnel records as well as his VA outpatient treatment 
records.  Further, the Veteran submitted his own statements 
for consideration, and he set forth his contentions at the 
hearing before the undersigned Acting Veterans Law Judge in 
May 2008.  

Next, a specific VA medical examination and opinion pertinent 
to the issue on appeal was obtained in January 2009.  
Therefore, the available records and medical evidence have 
been obtained in order to make an adequate determination as 
to this claim.  

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance is required to fulfill VA's 
duty to assist in the development of the claim.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

Entitlement to service connection for a psychiatric disorder 
is denied.  



____________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


